internal_revenue_service department of the treasury number release date index number 2207a washington dc person to contact telephone number refer reply to cc psi plr-139618-01 date date in re legend court date decedent marital trust spouse state statute a statute b_trust trustees x dear this is in response to your date letter and subsequent correspondence requesting a ruling concerning the federal gift_tax treatment of the proposed severance of a_trust into two trusts and spouse’s subsequent renunciation of her interest in one of the severed trusts plr-139618-01 the facts submitted and the representations made are summarized as follows decedent died testate a resident of state except for certain pecuniary bequests decedent’s will and codicil bequeathed and devised the bulk of decedent’s estate to a revocable_trust trust established by decedent during his lifetime article second paragraph a of trust provides that upon decedent’s death a marital trust marital trust shall be formed and funded with that portion of the trust’s property that when added to all property_passing_to_spouse otherwise than under article second paragraph a of trust or that has passed to spouse prior to decedent’s death but that is determined to be included in decedent’s gross_estate for federal estate_tax purposes and that qualifies for the marital_deduction will reduce the federal estate_tax due on decedent’s estate to the lowest possible amount after taking advantage of all permissible credits and deductions article second paragraph b of trust provides that the balance of the trust’s property is to constitute the principal of the residuary_trust article second paragraphs a and of trust provide that the net_income of marital trust is to be distributed in quarterly or more frequent installments to spouse trustees may distribute principal to spouse for her maintenance health and support taking into consideration her station in life and standard of living upon spouse's death any accrued and undistributed_income will be paid to spouse's estate and the then- remaining principal will be added to and distributed as though it had originally constituted the principal of the residuary_trust set forth in article second paragraph b of trust any increase in federal_estate_taxes and administration_expenses imposed upon spouse's estate resulting from the inclusion of marital trust’s then-remaining principal in spouse's estate will be paid from the then-remaining principal of marital trust article second paragraph b of trust provides that the residuary trust’s principal is to be divided into equal shares among decedent’s children who are then living and who are then deceased but who have then living issue and held in further trust article second paragraph b of trust provides that each child is to receive the net_income of the child’s trust monthly and that the trustee may distribute trust principal to the child for the child’s maintenance education comfort and happiness taking into consideration the child’s station in life and standard of living in addition the trustee may distribute principal directly for the education or medical_expenses of the child’s children it has been represented that all of decedent’s children are alive article second paragraph b of trust provides that upon each child’s death the then- remaining principal of that child’s trust shall be paid i to or in trust for such persons including but not limited to such child’s estate in such amounts or proportions as such child may appoint by will containing a specific reference to this power_of_appointment regardless of when such will was executed or in default of such appointment or insofar as it is not effectual ii to the child’s then-living issue per stirpes or in default of such issue iii to decedent’s then-living issue per stirpes in the event principal is to be paid to a child for whom a_trust established under article second paragraph b of trust currently exists that principal shall be added to that child’s trust plr-139618-01 article sixth of trust provides that no interest in income or principal shall be assignable by a beneficiary or available to anyone having a claim against a beneficiary before actual distribution to the beneficiary article tenth paragraph h of trust provides the trustees with the authority to distribute assets in cash or in_kind or partly each and to make non pro-rata distributions all distributions are to be valued as of the time of distribution decedent died on date on the united_states estate and generation-skipping_transfer_tax return form_706 for decedent’s estate an election was made to treat marital trust as qualified_terminable_interest_property qtip pursuant to sec_2056 of the internal_revenue_code it has been represented that marital trust’s current_assets consist of cash and marketable_securities spouse and trustees of marital trust have proposed the following transaction trustees will petition court for an order approving the severance of marital trust into two trusts marital trust a and marital trust b the funding of marital trusts a and b and spouse’s subsequent renunciation of her entire_interest in marital trust b state law requires and it has been represented that marital trust a and b will have identical terms to marital trust and marital trust a and b will be treated as separate trusts for all purposes from the effective date of the severance the effective date of the severance will be the date court enters the order approving the severance and renunciation trustees will be the trustees of marital trusts a and b marital trusts a and b will be funded as follows marital trust b will be funded with a fractional share of marital trust’s assets sufficient to make gross gifts in the total amount of x to the trusts previously established for decedent’s children under article second paragraph b of trust and pay all of the gift_taxes attributable to those gifts marital trust a will be funded with the balance of marital trust’s assets the funding of marital trusts a and b may or may not be made on a pro-rata basis after marital trust is severed and marital trusts a and b are funded spouse will renounce her entire_interest in marital trust b it has been represented that under state law upon spouse’s renunciation marital trust b will terminate and accelerate upon termination and acceleration pursuant to the terms of article second paragraph b marital trust b’s property will be divided into trusts for decedent’s children decedent’s children have agreed to pay all of the gift_taxes attributable to spouse’s renunciation of her qualified income_interest in marital trust b spouse will exercise her right to recover gift_taxes paid that are attributable to marital trust b’s property deemed transferred by sec_2519 from trustees as the trustees of marital trust b pursuant to sec_2207a the following rulings have been requested the proposed severance of marital trust into two new trusts marital trusts a and b as permitted by state law the funding of such trusts even on a non-pro- plr-139618-01 rata basis and the subsequent renunciation by spouse of her entire_interest therein will have no effect on the status of marital trusts a and b as qtip trusts when spouse renounces her qualified income_interest in marital trust b pursuant to sec_2519 she will be deemed to have made a transfer of all of marital trust b’s property other than her qualifying_income interest therein although spouse will be personally liable for all gift_tax attributable to the transferred property if she exercises her right to recover the gift_taxes paid that are attributable to the transferred property pursuant to sec_2207a she will have made a net_gift the amount of the net_gift will be the transferred property’s fair_market_value on the date of disposition reduced by the gift_taxes actually paid_by trustees as the trustees of marital trust b from the corpus of that trust if spouse renounces her qualifying_income interest in marital trust b and such renunciation is conditioned upon the agreement of decedent’s children to pay all gift_taxes attributable to the transfer of the income_interest spouse will have made a net_gift the amount of the net_gift will be the qualified income interest’s fair_market_value on the date of disposition minus the gift_taxes actually paid_by decedent’s children if spouse renounces her entire_interest in marital trust b no part of the trust’s property deemed transferred by sec_2519 will be included in spouse’s gross_estate pursuant to sec_2044 if spouse renounces her entire_interest in marital trust b such renunciation will not result in a transfer under sec_2519 of any of the assets of marital trust a if spouse renounces her entire_interest in marital trust b spouse’s interest in marital trust a will not be valued at zero pursuant to sec_2702 law sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property qtip under sec_2056 the term qualified_terminable_interest_property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qtip_election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no plr-139618-01 person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax that would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 of the gift_tax regulations if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property the value of property to which sec_25_2207a-1 applies is the value of all interests in the property other than the qualifying_income interest there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the total_amount_of_gifts if no federal gift_tax is attributable to the property the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 sec_25_2207a-1 provides that the amount of federal gift_tax attributable to all properties includible in the total_amount_of_gifts under sec_2519 made during the calendar_year is the amount by which the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter of the code that has been paid exceeds the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter of the code that would have been paid if the value of the properties includible in the total_amount_of_gifts by reason of sec_2519 had not been included sec_25_2207a-1 provides that a person’s right of recovery with respect to a particular property is an amount equal to the amount determined in sec_25 2207a- c multiplied by a fraction the numerator of the fraction is the value of the particular property included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deduction allowed with respect to the property the denominator of the fraction is the total value of all properties included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deductions allowed with respect to those properties sec_25_2207a-1 provides that if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person receiving the property prior to the expiration of the right of recovery sec_2501 imposes a tax on the transfer of property by gift by an individual under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the plr-139618-01 transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the estate gift and generation-skipping_transfer_tax provisions shall apply with respect to such interest as if the interest had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates no later than months after the latter of the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer to the decedent’s spouse or to a person other than the person making the disclaimer sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of chapter sec_11 and sec_12 of the code as transferring all interests in property other than the qualifying_income interest if donee spouse makes a disposition of part of a qualifying_income_interest_for_life in trust corpus the spouse is treated under sec_2519 as making a transfer subject_to chapter sec_11 and sec_12 of the entire trust other than the qualifying_income_interest_for_life therefore the donee spouse is treated as making a gift under sec_2519 of the entire trust less the qualifying_income interest including that portion of the trust corpus from which the retained income_interest is payable a transfer of all or a portion of the income_interest of the spouse is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under section plr-139618-01 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust revrul_75_72 1975_1_cb_310 holds that gift_tax actually paid_by the donee may be deducted from the value of transferred property where it is expressly shown or implied that payment of the tax by the donee or from the property itself is a condition of the transfer under sec_2512 the value of a gift of property if the fair_market_value of the property for gift_tax purposes if a donor transfers by gift less than his entire_interest in property the gift_tax is applicable to the interest transferred sec_25_2511-1 the donor is primarily liable for the payment of the tax sec_2502 thus if at the time of the transfer the gift is made subject_to a condition that the gift_tax be paid_by the donee or out of the transferred property the donor receives consideration for the transfer in the amount of gift_tax to be paid_by the donee under these circumstances the value_of_the_gift is measured by the fair_market_value of the property or property right or interest passing from the donor minus the amount_of_the_gift tax actually paid_by the donee revrul_81_223 1981_2_cb_189 holds that the gift_tax liability actually assumed by the donee may be deducted from the value of the transferred property if payment of the tax by the donee is a condition of the transfer the donor’s available unified_credit is used to reduce the tax in determining the liability the law of state at statute a provides that unless otherwise provided in the trust instrument a trustee has the power b b to sever any trust on a fractional basis into two or more separate plr-139618-01 and identical trusts for any reason or to segregate by allocation to a separate_account or trust a specific amount from a portion of or specific assets included in the trust property of any trust unless expressly provided to the contrary in the trust instrument income earned on a segregated amount portion or specific asset after the segregation is effective passes with the amount portion or asset segregated each separate trust must be held and administered upon the identical terms and conditions of the trust from which it was severed subject_to the terms of the trust the trustee may take into consideration differences in federal tax_attributes and other pertinent factors in administering the trust property of any separate_account or trust in making applicable tax elections and in making distributions a separate trust created by severance must be treated as a separate trust for all purposes from the date on which the severance is effective the effective date of the severance may be retroactive to a date before the date on which the trustee exercises such power the law of state at statute b provides in pertinent part that a unless expressly provided to the contrary in the trust instrument the court may permit a trustee to sever any trust on a fractional basis into two or more separate trusts for any reason and to segregate by allocation to a separate_account or trust a specific amount from a portion of or a specific asset included in the trust property of any trust to reflect a disclaimer to reflect or result in differences in federal tax_attributes to satisfy any federal tax requirement to made federal tax elections to reduce potential generation-skipping_transfer_tax liability or for any other tax planning purposes or other reasons a a separate trust created by severance must be treated as a separate trust for all purposes from the effective date on which the severance is effective the effective date of the severance may be retroactive to a date before the date on which the court approves the severance b a_trust created by consolidation or severance under this section must be held on terms and conditions identical to those before the consolidation or severance or upon such terms or conditions that the aggregate interest of each beneficiary after the consolidation or severance will be reasonably equivalent to that beneficiary’s aggregate interests before the consolidation or severance plr-139618-01 c the terms of any trust before consolidation or a severance under paragraph a which permit qualification of that trust for an applicable federal tax deduction exclusion election exemption or other special federal tax status must remain identical in the consolidated trust or in each of the separate trusts created by severance ruling in this case state law and the representations made herein require the terms of marital trusts a and b to be identical to the terms of marital trust specifically state law at statute b section c provides that the terms of any trust before a severance which permit qualification of that trust for a federal tax deduction exclusion election exemption or other special federal tax status must remain identical in each of the separate trusts created by the severance furthermore marital trust satisfies the requirements for the marital_deduction under sec_2056 and decedent’s estate made the election under sec_2056 marital trust will be severed into marital trusts a and b and the terms of each of these trusts will be the same as marital trust under these circumstances marital trusts a and b will be treated as qualified_terminable_interest_property under sec_2056 the proposed severance of marital trust into two new trusts marital trusts a and b as permitted by state law the proposed funding of such trusts on a pro-rata or non pro- rata basis as permitted by state law and the terms of trust and spouse’s proposed renunciation of her entire_interest in marital trust b will have no effect on the status of marital trusts a and b as qualified_terminable_interest_property trusts ruling spouse's proposed renunciation of her entire_interest in marital trust b will not be a qualified_disclaimer under sec_2518 therefore spouse's renunciation of her entire_interest in marital trust b will be a gift under sec_2519 the value of spouse’s gift will be equal to the fair_market_value of marital trust b’s property determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of spouse’s qualifying_income interest in marital trust b on the date of the disposition if spouse exercises her right of recovery under sec_2207a spouse’s deemed gift of marital trust b’s property under sec_2519 will be treated as a net_gift sec_2207a statutorily shifts the burden but not the liability for paying the gift_tax due as a result of the operation of sec_2519 to the donee in reimbursing the donor for the gift_tax the donor has paid as a result of the operation of sec_2519 the donee provides consideration for the gift the donee's payment inures to the benefit of the donor because it reimburses the donor for gift_tax that the donor was liable for and would otherwise be required to pay out of the donor's own funds plr-139618-01 accordingly the value of spouse’s net_gift will be equal to the fair_market_value of marital trust b’s property determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of spouse’s qualifying_income interest in marital trust b on the date of the disposition minus the amount of gift_taxes actually paid_by trustees as the trustees of marital trust b from the transferred property calculated pursuant to the terms of sec_25 2207a- c and d and revrul_81_223 ruling spouse's proposed renunciation of her qualified income_interest in marital trust b will be a gift of the value of that interest under sec_2511 if decedent’s children agree to pay any gift_taxes attributable to that gift spouse’s gift of her income_interest will be a net_gift under sec_2512 the value of spouse’s gift will be measured by the fair_market_value of her income_interest on the date of disposition minus the amount of gift_tax actually paid_by decedent’s children attributable to that transfer calculated pursuant to revrul_81_223 ruling when spouse renounces her qualified income_interest in marital trust b she will be deemed to have made a transfer of all of the property of marital trust b other than her qualifying_income interest under sec_2519 sec_2044 provides that the value of spouse’s gross_estate shall include the value of any property in which spouse had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 does not apply to any property if sec_2519 applies to the disposition of part or all of that property prior to spouse’s death therefore pursuant to sec_2044 the property spouse is deemed to have gifted under sec_2519 will not be included in spouse’s gross_estate ruling pursuant to state law and the representations made herein marital trusts a and b will be separate trusts for all purposes from the effective date of court’s order therefore spouse’s renunciation of her entire_interest in marital trust b will not result in a transfer under sec_2519 of any of the assets of marital trust a ruling pursuant to state law and the representations made herein marital trusts a and b will be separate trusts for all purposes from the effective date of court’s order as a result spouse's interest in marital trust a will be separate and distinct from her interest in marital trust b therefore when spouse renounces her entire_interest in marital trust b spouse’s interest in marital trust a is not treated as a retained_interest for purposes of sec_2702 accordingly spouse’s renunciation of her entire_interest in plr-139618-01 marital trust b will not result in spouse’s interest in marital trust a being valued at zero under sec_2702 the rulings contained in this letter are based upon information and representations submitted by spouse and trustees and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not opining on whether spouse’s renunciation is a disclaimer this ruling is directed only to spouse and trustees the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours by james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110
